FOURTH DIVISION
                                  DILLARD, C. J.,
                                 RAY and SELF, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    February 9, 2018




In the Court of Appeals of Georgia
 A17A2095. DAVIS v. MORRISON et al.

      DILLARD, Chief Judge.

      In this civil action, Steven Davis sued Gordon County Deputy Sheriff Richard

Morrison and Gordon County, alleging that he suffered injuries in an automobile

accident that was caused by Morrison’s negligent driving of a county-owned vehicle.

Morrison and the County moved for summary judgment, arguing that Davis’s claim

against Morrison was barred by OCGA § 36-92-3 (a) and that the County could not

be held vicariously liable for Morrison’s negligence. Thereafter, Davis dismissed the

County, and the trial court granted summary judgment to Morrison. On appeal, Davis

contends that the trial court erred in holding that his claim against Morrison is barred

and that any claim against the Sheriff of Gordon County is barred by his failure to

provide an ante-litem notice. For the reasons set forth infra, we affirm.
      Viewed in the light most favorable to Davis (i.e., the nonmoving party),1 the

record shows that in the early evening of March 31, 2014, Davis was traveling in his

pickup truck near Calhoun, Georgia, in Gordon County, when he stopped at an

intersection to wait for oncoming traffic to pass before making a left-hand turn. After

the oncoming traffic passed, Davis began turning his truck when Morrison—who was

driving a county-owned vehicle on his way to the sheriff’s office’s evidence

room—attempted to pass him on the left and collided into his driver’s side door. As

a result of the collision, Davis suffered injuries to his back, neck, leg, and shoulder.

      On September 24, 2014, Davis’s counsel sent an ante-litem notice to Gordon

County, via certified mail, informing its representatives of his claims against

Morrison and the County. Subsequently, on March 4, 2016, Davis filed a lawsuit

against Morrison and Gordon County, alleging that he suffered injuries in the

automobile accident that were caused by Morrison’s negligent driving of the county-

owned vehicle. Davis served his complaint upon Morrison and the Gordon County

commissioners, but did not serve Gordon County Sheriff Mitch Ralston. Thereafter,




      1
          See, e.g., Swanson v. Tackling, 335 Ga. App. 810, 810 (783 SE2d 167)
(2016).

                                           2
Morrison and the County filed an answer, and, discovery—including the depositions

of Davis and Morrison—ensued.

      On December 1, 2016, Morrison and the County moved for summary judgment,

arguing, inter alia, that Davis’s claims against Morrison were barred by OCGA § 36-

92-3 (a), that the County could not be held vicariously liable for Morrison’s

negligence, and that Davis’s failure to send an ante-litem notice to Sheriff Ralston

barred any claim that the sheriff was vicariously liable for Morrison’s negligence.

Several weeks later, Davis filed a dismissal with prejudice of his claims against

Gordon County, and approximately one week afterward, he filed a response to

Morrison’s motion for summary judgment. But on April 20, 2017, the trial court

granted Morrison’s motion. This appeal follows.

      Summary judgment is proper if “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.”2 If summary judgment is granted, it enjoys no

presumption of correctness on appeal, and an appellate court must satisfy itself that



      2
          OCGA § 9-11-56 (c).

                                           3
the requirements of OCGA § 9-11-56 (c) have been met.3 In conducting this de novo

review, we are charged with “viewing the evidence, and all reasonable conclusions

and inferences drawn from the evidence in the light most favorable to the

nonmovant.”4 Bearing these guiding principles in mind, we will now address Davis’s

specific claims of error.

      1. Davis contends that the trial court erred in granting summary judgment to

Morrison on the ground that his claim against Morrison, individually, was barred by

OCGA § 36-92-3 (a), arguing that the statute does not apply to sheriff’s deputies. We

disagree.

      Tasked with interpreting the relevant statutory language, we necessarily begin

our analysis with “familiar and binding canons of construction.”5 First and foremost,

in considering the meaning of a statute, our charge as an appellate court is to




      3
       See Cowart v. Widener, 287 Ga. 622, 624 (1) (a) (697 SE2d 779) (2010);
accord Matta-Troncoso v. Tyner, 343 Ga. App. 63, 65-66 (806 SE2d 10) (2017).
      4
       Benefield v. Tominich, 308 Ga. App. 605, 607 (1) (708 SE2d 563) (2011)
(punctuation omitted); accord Swanson, 335 Ga. App. at 810.
      5
        Holcomb v. Long, 329 Ga. App. 515, 517 (1) (765 SE2d 687) (2014); accord
Kemp v. Kemp, 337 Ga. App. 627, 633 (788 SE2d 517) (2016); In the Interest of L.
T., 325 Ga. App. 590, 591 (754 SE2d 380) (2014).

                                         4
“presume that the General Assembly meant what it said and said what it meant.”6 And

toward that end, we must afford the statutory text its plain and ordinary meaning,7

consider the text contextually,8 read the text “in its most natural and reasonable way,

as an ordinary speaker of the English language would,”9 and seek to “avoid a


       6
        Deal v. Coleman, 294 Ga. 170, 172 (1) (a) (751 SE2d 337) (2013)
(punctuation omitted); accord Holcomb, 329 Ga. App. at 517 (1).
       7
         See Holcomb, 329 Ga. App. at 517 (1); accord Deal, 294 Ga. at 172 (1) (a);
see also Tibbles v. Teachers Retirement Sys. of Ga., 297 Ga. 557, 558 (1) (775 SE2d
527) (2015) (“A statute draws it meaning, of course, from its text.” (punctuation and
citation omitted)); Chan v. Ellis, 296 Ga. 838, 839 (1) (770 SE2d 851) (2015) (same);
State v. Able, 321 Ga. App. 632, 636 (742 SE2d 149) (2013) (“A judge is charged
with interpreting the law in accordance with the original and/or plain meaning of the
text at issue (and all that the text fairly implies). . . .”); Singletary v. State, 310 Ga.
App. 570, 572 (713 SE2d 698) (2011) (“In construing these statutes, we apply the
fundamental rules of statutory construction that require us to construe the statutes
according to their terms, [and] to give words their plain and ordinary meaning. . . .”
(punctuation omitted)).
       8
        See Arizona v. Inter Tribal Council of Arizona, Inc., ___U.S. ___ (II) (B) (133
SCt. 2247, 186 LE2d 239) (2013) (Scalia, J.) (“Words that can have more than one
meaning are given content, however, by their surroundings.” (punctuation omitted));
Deal, 294 Ga. at 172 (1) (a) (“[W]e must view the statutory text in the context in
which it appears[.]”); see also Tibbles, 297 Ga. at 558 (1) (“The common and
customary usages of the words are important, but so is their context.” (punctuation
and citation omitted)); Scherr v. Marriott Int’l, Inc., 703 F3d 1069, 1077 (II) (C) (2)
(7th Cir. 2013) (Manion, J.) (noting that in statutory construction cases, courts “begin
with the language of the statute itself and the specific context in which that language
is used.” (punctuation and citation omitted)).
       9
           Deal, 294 Ga. at 172-73 (1) (a); accord Holcomb, 329 Ga. App. at 518 (1).

                                            5
construction that makes some language mere surplusage.”10 In summary, when the

language of a statute is “plain and susceptible of only one natural and reasonable

construction, courts must construe the statute accordingly.”11

       Turning to the relevant statutes, it is well established that “[a] lawsuit against

a sheriff in his official capacity is considered a suit against the county, and the sheriff

is entitled to assert any defense or immunity that the county could assert, including

sovereign immunity.”12 But the Georgia Constitution provides that “the General

Assembly may waive the immunity of counties, municipalities, and school districts

by statute.”13 An example of such a waiver is illustrated by OCGA § 36-92-2 (a),


       10
       In the Interest of L.T., 325 Ga. App. at 592 (punctuation omitted); accord
Holcomb, 329 Ga. App. at 518 (1).
       11
          Holcomb, 329 Ga. App. at 518 (1) (punctuation omitted); accord Luangkhot
v. State, 292 Ga. 423, 424 (1) (736 SE2d 397) (2013); see also Deal, 294 Ga. at 173
(1) (a) (“[I]f the statutory text is clear and unambiguous, we attribute to the statute its
plain meaning, and our search for statutory meaning is at an end.” (punctuation
omitted)).
       12
          Strength v. Lovett, 311 Ga. App. 35, 38 (1) (714 SE2d 723) (2011); see
Gilbert v. Richardson, 264 Ga. 744, 746 (2) n.4 (452 SE2d 476) (1994) (noting that
because sheriff was sued in his capacity as Walker County sheriff, plaintiff’s claims
are, in essence, claims against Walker County and the sheriff may raise any defense
available to the county, including sovereign immunity).
       13
        Cameron v. Lang, 274 Ga. 122, 126 (3) (549 SE2d 341) (2001); see Strength,
311 Ga. App. at 38 (1) (“Under our Constitution, Georgia counties enjoy sovereign

                                            6
which provides: “The sovereign immunity of local government entities for a loss

arising out of claims for the negligent use of a covered motor vehicle is waived up to

the following limits. . . .” Nevertheless, while the General Assembly waived

sovereign immunity for local government entities in such circumstances, OCGA § 36-

92-3 (a) provides: “Any local government officer or employee who commits a tort

involving the use of a covered motor vehicle while in the performance of his or her

official duties is not subject to lawsuit or liability therefor.”14

       Here, it is undisputed that Morrison is employed as a Gordon County sheriff’s

deputy and that he was driving a county-owned vehicle en route to the sheriff’s

office’s evidence room—where he worked as an evidence custodian—when the

accident with Davis occurred. Thus, under the plain language of OCGA § 36-92-3 (a),

Morrison is not subject to liability for the accident, and Davis’s claims against him

are barred.15


immunity, and can be sued only if they have waived their immunity.” (citation
omitted)).
       14
            (Emphasis supplied).
       15
         See Wilcox v. Fenn, 289 Ga. 750, 751-52 (716 SE2d 144) (2011) (holding
that OCGA § 36-92-3 (a) barred plaintiff’s lawsuit against two individual county
police officers); DeLoach v. Elliott, 289 Ga. 319, 321-22 (1) (710 SE2d 763) (2011)
(holding that OCGA § 36-92-3 (a) barred plaintiff’s lawsuit against individual city

                                            7
      Nevertheless, Davis argues that OCGA § 36-92-3 (a) does not bar his claims

against Morrison because OCGA § 36-92-1 et seq. do not apply to a sheriff’s office

in any capacity. In doing so, Davis first notes that although OCGA § 36-92-2 (a)

waives sovereign immunity for “local government entities,” sheriff’s offices are

notably absent from the definition of that term found in OCGA § 36-92-1 (3), which

provides: “Local government entity means any county, municipal corporation, or

consolidated city-county government of this state.” Davis then reasons that because

sheriff’s offices are not included in the definition of local government entities,

sheriff’s deputies cannot be characterized as a “[l]ocal government officer or

employee,” which OCGA § 36-92-1 (4) defines to mean “an officer, agent, servant,

attorney, or employee of a local government entity.”

      We disagree that the term “local government entity” should be construed so

narrowly as to exclude sheriffs’ offices, which though separate from a county itself,

nevertheless, “clearly perform governmental services on a local level.”16 And indeed,


police officer); Ray v. City of Wilkins, 318 Ga. App. 426, 428-29 (1) (736 SE2d 110)
(2012) (holding that city police officer had immunity from plaintiff’s lawsuit under
OCGA § 32-92-3 (a)) (physical precedent only).
      16
         Channell v. Houston, 287 Ga. 682, 684 (699 SE2d 308) (2010); see Lawson
v. Lincoln Cty, 292 Ga. App. 527, 529 (664 SE2d 900) (2008) (“The Constitution of
the State of Georgia designates the sheriff as a ‘county officer’ but grants the stated

                                          8
this Court has explicitly held that OCGA § 36-92-2 (a) applies to a claim against a

county sheriff’s deputy for negligent use of a county-owned motor vehicle, and, thus,

precludes the county sheriff from asserting sovereign immunity as a defense.17

Accordingly, the trial court did not err in granting summary judgment to Morrison on

the ground that Davis’s claim against Morrison was barred by OCGA § 36-92-3 (a).18

      2. Davis also contends that the trial court erred in granting summary judgment

to Morrison on the ground that any claim in his complaint that could be construed as




legislature the exclusive authority to establish the sheriff’s ‘qualifications, powers,
and duties.’ Ga. Const. Art. IX, Sec. I, Par. III (a) - (b).”).
      17
         See Strength, 311 Ga. App. at 38-39 (1) (holding that, under OCGA § 36-92-
2 (a), county sheriff waived sovereign immunity as to plaintiff’s claim that deputy’s
negligent use of county-owned vehicle resulted in accident that fatally injured
plaintiff’s decedent).
      18
           In his enumeration of errors, Davis contends that the trial court erred in
holding that he failed to sue the Gordon County Sheriff. Nonetheless, in addressing
his second enumeration, he shifts focus and instead contends that his complaint
sufficiently asserted a claim against Morrison in his official capacity as an employee
of the Gordon County Sheriff’s Office. Furthermore, in the first sentence of this
argument, Davis acknowledges that he is essentially making a contingent argument,
i.e., that this issue becomes necessary to address only if this Court agrees with his
initial contention that the trial court erred in finding that OCGA § 36-92-3 (a) bars
his claim against Morrison. But given our holding in Division 1 that the trial court
correctly applied this statute, we need not address this enumeration of error.

                                          9
a claim against the Sheriff of Gordon County is barred by his failure to provide an

ante-litem notice to the Sheriff. Again, we disagree.

      OCGA § 36-11-1 provides that “[a]ll claims against counties must be presented

within 12 months after they accrue or become payable or the same are barred,

provided that minors or other persons laboring under disabilities shall be allowed 12

months after the removal of the disability to present their claims.” Davis concedes

that he did not serve an ante-litem notice upon Gordon County Sheriff Ralston, but

he argues that, under OCGA § 36-11-1, his service of such notice upon the various

Gordon County officials was sufficient. But this Court has explicitly held that OCGA

§ 36-11-1 applies both to the counties and to the sheriffs, when sued in their official

capacities.19 Indeed, we have held that claims against a sheriff are not sustainable

without the ante-litem notice.20 Accordingly, we affirm the trial court’s grant of

summary judgment in favor of Morrison.

      Judgment affirmed. Ray and Self, JJ., concur.

      19
        See Columbia Cty. v. Branton, 304 Ga. App. 149, 151 (695 SE2d 674) (2010)
(holding that OCGA § 36-11-1 “applies both to Columbia County and to Sheriff
Whittle, who was sued in his official capacity only”), overruled in part on other
grounds by Harrison v. McAfee, 338 Ga. App. 393, 402 (3) (788 SE2d 872) (2016).
      20
         See id. at 151 n.2 (holding that the claims against the sheriff are not
sustainable without the ante litem notice).

                                          10